YAN ORSDEL, Associate Justice.
This is a companion appeal to No. 4949, Dougherty et al. v. American Security & Trust Company et al., this day decided, 59 App. D. C. 301, 40 F.(2d) 813, involving an assessment on the front foot basis of lands belonging to appellee abutting on Wisconsin avenue.
This case is in all particulars the parallel of No. 4949, just decided, and presents another vivid illustration of the impossibility of equitably applying the front foot rule in assessments of property abutting on the avenues of this city.
The decree is affirmed, -with costs.